Citation Nr: 1731934	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from April 1961 to November 1983, including service in the Republic of Vietnam.  He was awarded the Vietnamese Cross of Gallantry with Palm, the Meritorious Service Medal, the Good Conduct Medal on seven occasions, and the Army Commendation Medal.  He died in April 1997.  The appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Most recently, this matter was remanded by the Board in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal was previously remanded by the Board in September 2016 in order to afford the appellant a Board videoconference hearing before a Veterans Law Judge (VLJ).

A Board videoconference hearing was scheduled for June 27, 2017.  However, a letter from the appellant was received on June 22, 2017, in which she explained that she was unable to attend the scheduled video Board hearing because she had been injured in an automobile accident.  She requested that her video Board hearing be rescheduled.

The Board finds that the appellant has presented good cause and, as such, her motion to reschedule is granted.  The appeal is remanded to allow the AOJ to reschedule a Board videoconference hearing as requested by the appellant.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2016).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2016).

After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the record should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



